Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 1 of 51



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. ________________________

  LEIF-ERIK HVIDE,

         Plaintiff,

  vs.

  HOLT FINANCIAL, LTD.,
  HOLDUN FAMILY OFFICE (BAHAMAS)
  LIMITED, HOLT ACCELERATOR INC.
  HOLT ACCELERATOR, L.P.,
  BRENDAN HOLT DUNN,
  MARGARET (“MAGGIE”) DUNPHY,
  JAN CHRISTOPHER ARP, and
  GORDON DEMPSEY,

         Defendants.
                                                       /

                                           COMPLAINT

         Plaintiff, Leif-Erik Hvide, hereby sues Holt Financial, Ltd., Holdun Family Office

  (Bahamas) Limited, Holt Accelerator Inc., Holt Accelerator, L.P., Brendan Holt Dunn, Margaret

  (“Maggie”) Dunphy, Jan Christopher Arp, and Gordon Dempsey (collectively, “Defendants”), and

  in support thereof, states as follows.

         1.      Plaintiff, Leif-Erik Hvide is an individual resident of Palm Beach County, Florida.

  Currently he is in Rio de Janeiro, Brazil, under a tourist visa, but unable to safely return to the

  United States due to the Coronavirus pandemic.

         2.      Holt Financial, Ltd. is a Bahamian Corporation doing business in Miami-Dade

  County, Florida, with a principal place of business in The Bahamas.

         3.      Holdun Family Office (Bahamas) Limited is a Bahamian corporation doing

  business in Miami-Dade County, Florida, with a principal place of business in The Bahamas.



                                                   1
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 2 of 51



          4.      Holt Accelerator Inc. is a Canadian corporation doing business in Miami-Dade

  County, Florida, with a principal place of business in Montreal, Canada.

          5.      Holt Accelerator, L.P. is a Canadian corporation doing business in Miami-Dade

  County, Florida, with a principal place of business in Montreal, Canada.

          6.      Brendan Holt Dunn is an individual resident of The Bahamas.

          7.      Margaret (“Maggie”) Dunphy is an individual resident of Montreal, Quebec

  Canada.

          8.      Gordon Dempsey is an individual resident of Toronto, Canada.

          9.      Jan Christopher Arp is an individual resident of Montreal, Quebec Canada.

                                    JURISDICTION AND VENUE

          10.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

  § 1332 (diversity of citizenship). The amount in controversy exceeds the sum or value of $75,000,

  exclusive of interest and costs, and the parties are of diverse citizenship.

          11.     As described more fully below, Defendants operate, conduct, engage in, or carry

  on a business or business venture in this state or have an office or agency in this state.

          12.     Defendants are also engaged in substantial and not isolated activity within this state,

  and this Court may therefore exercise general jurisdiction over Defendants regardless of whether

  Plaintiff’s claims arise from that activity.

          13.     Venue is proper in this District under 28 U.S.C § 1391(b) because a substantial part

  of the events or omissions giving rise to the claim occurred in this District, or because there is no

  district in which an action may otherwise be brought as provided in this section, any judicial district

  in which any defendant is subject to the court’s personal jurisdiction with respect to such action.




                                                    2
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 3 of 51



                                     FACTUAL BACKGROUND

     A. Hvide Meets Brendan Holt Dunn in Miami, Beginning His Relationship with Brendan
        Dunn and the Holt Entities.

         14.       In the spring of 2018, Hvide was a full-time resident of Miami, Florida, living there

  with his wife and children. At this time, Hvide was acting as a consultant for a company named

  Rokk3r Labs (Rokk3r is pronounced “rocker”), and working on various projects in the digital

  finance space.

         15.       One of these projects was a digital asset hedge fund named Rokk3r RAM, of which

  Hvide was the founding partner.

         16.       Another project was a digital asset exchange startup for retail and institutional

  investors to trade and invest in digital tokens (e.g., Bitcoin). Hvide had an innovative idea for this

  startup: to protect the exchange with a bank, which would act as a compliance gatekeeper to ensure

  full transparency, security, and compliance with securities laws.

         17.       In May 2018, Jeffrey Ransdell, a business partner of Hvide’s associated with a

  company called Rokk3r Fuel ExO, introduced Hvide to Brendan Holt Dunn, who agreed to meet

  Hvide in person to discuss investing in Hvide’s hedge fund and exchange startup.

         18.       Brendan Holt Dunn is a wealthy entrepreneur: a founder, CEO, and managing

  partner (among other roles) of various companies in several countries including Canada and the

  Bahamas.

         19.       As advertised on the websites of several of Brendan Dunn’s companies, he is the

  great grandson of Sir Herbert Holt, a late-19th/early-20th Century Canadian entrepreneur and

  former president of the Royal Bank of Canada (among other accomplishments and distinctions).

         20.       Brendan Dunn’s businesses are for the most part family-run, closely held, and

  controlled by descendants of Sir Herbert Holt and their close relations and associates. These



                                                     3
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 4 of 51



  businesses proudly boast, and tout the virtues, of being closely held and family run, and of the

  officers’ and members’ descendancy from Sir Herbert Holt.

         21.    On May 24, 2018, Hvide and Brendan Dunn met in person, at 1395 Brickell

  Avenue, Miami, FL, in the restaurant of the Conrad hotel, to discuss Hvide’s business ideas—the

  hedge fund and exchange startup—and the possibility of Brendan Dunn investing in them.

         22.    Brendan Dunn agreed that he, through various entities, would fund Hvide’s digital

  asset exchange if Hvide could meet again in a few weeks with a well-developed business

  presentation. Brendan Dunn also agreed to invest in the Rokk3r RAM hedge fund.

         23.    Brendan Dunn met Hvide again in Miami on June 5, 2018, in the Conrad Hotel’s

  restaurant at 1395 Brickell Avenue, to review Hvide’s business plan. There Brendan Dunn

  confirmed he would back Hvide’s hedge fund and exchange startup through various entities.

         24.    The digital asset exchange was incorporated on June 8, 2018, in The Bahamas, as

  “Digital Asset Management Limited.” The entity would operate under the d/b/a “Dunrok.”

         25.    On June 11, 2018, Brendan Dunn, writing from his e-mail address as CEO of

  Holdun Family Office (Bahamas), stated, “we are setting up the [digital asset exchange] company

  and bank account, so please proceed ASAP with starting the launch.”

         26.     During the following few months, Hvide continued to develop the Rokk3r RAM

  hedge fund and pushed Brendan to assist in its opening too, as Brendan Dunn had committed.

         27.    Although the hedge fund would ultimately be opened, as RAM Digital Asset Fund

  GP Ltd, Hvide was not given shares in it and was eventually guided to stop working on the hedge

  fund business, which he had proposed and helped create.

         28.    Instead, Hvide was instructed to focus on Dunrok and other businesses and ventures

  associated with Brendan Dunn. This would be the first of several instances where Hvide was cut




                                                 4
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 5 of 51



  off from ownership or involvement in a business or venture that he proposed or started and helped

  build.

     B. Hvide’s Introduction to and Work for Other Holt Companies.

           29.   As Hvide began working with Brendan Dunn, and working on Dunrok, Brendan

  Dunn started introducing Hvide to his family and business associates with whom he ran and

  controlled various companies, including Stuart Dunn (Brendan’s father), Peter Dunn (Brendan’s

  uncle), Kat Dunn (Brendan’s spouse), and Defendants Maggie Dunphy, Jan Arp, and Gordon

  Dempsey.

           30.   One of these companies is Defendant Holt Accelerator, Inc. As an “accelerator,”

  Holt Accelerator provides capital, investments, services, and other support to startup financial

  technology (or “fintech”) companies in exchange for a stake in the startup companies.

           31.   Another one of the companies that Hvide was introduced to was Holdun Family

  Office, which provides wealth management and investment services, and is otherwise closely

  connected with Holt Accelerator and the other Holt companies.

           32.   Hvide was also introduced to Carlos Ulloa and James Caprio who oversee the

  Holdun Income Fund, a Holt-affiliated private investment fund, and were developing the idea of a

  Holdun Real Estate Fund.

           33.   As described more fully below, from the early stages of his relationship with

  Brendan Dunn, Hvide began performing substantial work for not only Dunrok, but also for Holt

  Accelerator, Holdun Family Office, the Holdun Income Fund, and the Holdun Real Estate Fund.

           34.   Hvide working for, or advising, several “Holt” companies (“Holt” companies is

  used herein for ease of discussion to refer to the various Brendan Dunn-affiliated companies for




                                                 5
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 6 of 51



  whom Hvide worked), even though he was nominally employed by only one of them, was

  consistent with how the various Holt companies operate.

          35.     The websites of the companies themselves tout their interrelatedness—how they

  are family run and interconnected.

          36.     For example, the website of Holt Financial says, “Our combined legacy includes

  the Holdun Family Office and the Holt Accelerator, an AI and Fintech accelerator.”

          37.     The website of Holt Accelerator proclaims it is “backed by Holdun” and “backed

  by the 5th Generation Family Office Holdun.” In describing Brendan Dunn, the Holt Accelerator

  website describes him as “the CEO of Holdun, a 5th generation family business which offers

  family office services, wealth management services, trust services, corporate services, concierge

  services and financial services and was awarded best Multi-Family Office in the Caribbean 2017

  for Holdun Family Office.” (emphasis added).

          38.     The website of Holdun Family Office states, “Holdun Family Office is solely

  controlled by the Dunn and Meier families and no other institutions.”

          39.     There are several “Holdun Family Office” entities—including in Delaware,

  Canada, Florida, and the Bahamas. But the Holdun Family Office website makes no distinction

  between them except to describe different locations.

          40.     All of the Holt companies’ websites tout the family legacy of Sir Herbert Holt, and

  the family-run nature of the business.

          41.     As Hvide would later find out, Brendan Dunn and other prominent officers and

  directors of the various Holt companies acted on behalf of all of the companies as one large

  enterprise, making no apparent distinction between actions on behalf of one company as opposed

  to the other.




                                                   6
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 7 of 51



          42.    Among other examples described herein, Brendan Dunn and other prominent

  officers and directors of the various Holt companies would use one company’s e-mail address to

  conduct business on behalf of another company.

          43.    Furthermore, on information and belief, some or all of these various companies

  intermingle their finances, either by operating out of one “wallet” that underwrites some or all of

  these enterprises, or by at least using the resources of one company to support another, regardless

  of domicile, participation by outside investors, shareholder obligations, or other conflicts of

  interest.

          44.    Brendan Dunn or other prominent officers and directors of the various Holt

  companies would meet weekly over the phone or in person to have global strategy meetings,

  discussing and planning the business of all of the various Holt companies as one undifferentiated

  family enterprise.

          45.    As Hvide became more involved, he would meet with various combinations of

  Brendan Dunn, Maggie Dunphy, Stuart Dunn, Gordon Dempsey, Michael Blank, Carlos Ulloa, or

  others on average once per month. Such meetings, when held, were commonly held in Miami—a

  natural and convenient meeting point for officers and directors of the various Holt companies to

  meet, being that many of them were in the Bahamas, and that Brendan Dunn lives in the Bahamas.

      C. Hvide’s Role as CEO of Digital Asset Management Limited (Dunrok).

          46.    From the beginning of his involvement with Dunrok, Hvide worked full-time in the

  Wynwood neighborhood of Miami, in a shared workspace rented by Rokk3r Fuel ExO, whose

  executives were also beneficiary owners of Dunrok (described below).

          47.    Brendan Dunn and Hvide agreed Dunrok’s ownership structure would be:




                                                  7
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 8 of 51



               a. 35% to Bally Crystal Investments Limited—which Brendan Dunn owned or

                  controlled.

               b. 5% to Holdun Limited—on information and belief, a company associated with the

                  Holt companies.

               c. 5% to Acacia Tree Holdings Limited—A holding company owned or controlled

                  Kelly Nottage, an attorney who performs work for Brendan Dunn and various Holt

                  entities.

               d. 45% to R3RAM, Ltd—a Bahamian holding company whose shareholders were:

                        i. 20% Hvide (equating to 10% of Dunrok)

                      ii. 20% Jeffrey Ransdell

                     iii. 20% Nabyl Charania

                     iv. 20% German Montoya

                      v. 20% Rokk3r Inc.

               e. 10% treasury for investors (it is from this pool that Brendan placed Holdun

                  Opportunity Fund Limited for its investment in Dunrok).

         48.      Among other responsibilities, Brendan Dunn directed the initial funding for the

  company, in an amount of $457,500.00, to come from Holdun Opportunity Fund, Ltd.—a

  Bahamian investment fund Brendan Dunn is associated with.

         49.      Holt entities continued to fund Dunrok’s operation over the subsequent months

  through investments by Holdun Opportunity Fund ($1,000,000.00 total) and Holdun Investments

  Inc. ($500,000.00).

         50.      Brendan Dunn agreed on July 24, 2018, that Hvide would be Dunrok’s CEO.

         51.      After Hvide’s appointment to the position of CEO:




                                                  8
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 9 of 51



               a. Brendan Dunn appointed his controller, Gordon Dempsey, a Canadian national, as

                  CFO for Dunrok in August 2018.

               b. On Hvide’s recommendation, Daniel Casanas (a U.S. citizen and Miami resident)

                  was brought onboard as COO in August 2018.

         52.      Through the efforts of an executive recruiter hired by Dunrok:

               a. Marc Bonorino (a U.S. Citizen) was hired as chief compliance officer (CCO) in

                  September 2018. Bonorino moved from Virginia to Miami for this position.

               b. Bomi Song (a U.S. Citizen and New Jersey resident) was hired as chief marketing

                  officer (CMO) in November 2018.

         53.      In July 2018, CFO Gordon Dempsey traveled from Canada to Miami to meet with

  Hvide and his team. Dempsey continued to come to Miami at least monthly thereafter. During

  these meetings, Dunrok’s financials were developed and discussed, presentations were made to

  potential investors, and other critical strategic and business decisions were made for Dunrok.

         54.      As CEO, Hvide was responsible for leading the development and execution of

  Dunrok’s long-term strategy with a view to creating shareholder value. He was also responsible

  for day-to-day management decisions and for implementing Dunrok’s long- and short-term plans.

  Hvide acted as a direct liaison between Dunrok’s board of directors and management,

  communicating to the board on behalf of management. Hvide also communicated on behalf of

  Dunrok to shareholders, employees, government authorities, other stakeholders, and the public,

  and developed advantageous business relationships with those individuals and entities.

         55.      As CEO, Hvide spearheaded the development of the digital exchange and banking

  platform, negotiated partnership agreements, met with and raised capital from investors, and

  oversaw the development of the company’s branding and marketing plan.




                                                  9
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 10 of 51



          56.      Hvide’s progress was measured and updated to the teams at Rokk3r Labs, Rokk3r

   Fuel ExO, and Dunrok (as well as other individuals associated with Brendan Dunn and Holt

   entities) on a twice-weekly basis through scheduled conference calls and board meetings. Often

   physically present in Miami at these meetings were:

                a. Hvide (CEO).

                b. Daniel Casanas (COO, Miami resident).

                c. Marc Bonorino (CCO, Miami resident).

                d. Gordon Dempsey (CFO, Canadian resident).

                e. Nabyl Charania (Shareholder/Director, Canadian, Miami resident).

                f. Jeffrey Ransdell (Shareholder/Director, Miami resident).

                g. German Montoya (Shareholder/Director, Miami resident).

          57.      Often dialing in remotely to these calls, from The Bahamas or Canada, were:

                a. Brendan Dunn (Shareholder/Director).

                b. Maggie Dunphy (Shareholder/Director).

                c. Stuart Dunn (Shareholder).

          58.      A Dunrok board meeting was held in person on September 1, 2018, at the

   conference room of the Sheraton Cypress Creek in Ft. Lauderdale. Present at that meeting were

   Brendan Dunn, Stuart Dunn, Hvide, Jeffrey Ransdell, Gordon Dempsey, and Nabyl Charania.

          59.      After this meeting, Brendan Dunn decided Hvide should be relocated with his

   family to The Bahamas to preserve Bahamian jurisdiction for Dunrok and be closer to Brendan

   Dunn and his offices at Albany Financial Center.

          60.      Brendan Dunn invited Hvide to come to Nassau (The Bahamas) with his family at

   the end of September 2018, on an expatriation exploration trip to make Hvide’s wife and children




                                                   10
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 11 of 51



   comfortable with the idea of uprooting the family from Miami and moving to The Bahamas.

   Brendan Dunn told Hvide he would “take care of everything,” which ended up involving

   accommodations, tours of schools for Hvide’s children, tours of homes for Hvide and his family

   to live in, and a welcoming barbeque at Brendan Dunn’s home to meet his wife and children.

          61.    Hvide traveled with his family to Nassau during the first week of October 2019,

   and they were put up in a hotel at the Baha Mar, which was arranged by Brendan Dunn.

          62.    Hvide attended business meetings during this Bahamas trip as well, including with

   Brendan Dunn, Gordon Dempsey, Maggie Dunphy, Marc Bonorino, and Daniel Casanas,

   concerning Dunrok.

          63.    Throughout the trip, Hvide paid for his trip out of pocket and at the end of the stay

   was presented with a bill for accommodations.

          64.    Hvide sent in an expense report for this relocation trip to Gordon Dempsey, but

   Gordon Dempsey refused to reimburse Hvide for these expenses, instead stating they were Hvide’s

   responsibility. This would be the first of many times that Holt through Gordon Dempsey would

   either refuse to pay Hvide’s invoices, delay them unreasonably, or pay only partial amounts.

          65.    in October/November 2018, Brendan Dunn began taking certain actions, which, on

   information and belief, were designed to consolidate control over Dunrok:

          66.    During a telephonic board meeting on November 9, 2018, Brendan Dunn proposed

   that Marc Bonorino would stop being a Dunrok employee, but would become an employee of

   Holdun Bahamas and leased to Dunrok. At this time, Hvide and Dunrok’s executive team were

   still intending to move to the Bahamas.

          67.    During a telephonic board meeting on November 16, 2018, the board approved

   Marc Bonorino to become the CCO for both Holdun and Dunrok.




                                                   11
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 12 of 51



          68.    On information and belief, Mr. Bonorino, as CLO for Holdun was tasked with

   investigating Rokk3r’s participation in Dunrok.

          69.    On November 23, 2018, during a telephonic board of directors meeting, it was

   resolved that the then-current Board of Directors—which included Brendan Dunn as Chairman

   and Jeff Ransdell as Director—would be revised to include Stuart Dunn, Maggie Dunphy, Gordon

   Dempsey, Hvide and Nabyl Charania. This change put the balance of control of the board of

   directors in Brendan Dunn’s hands as four of the members were either related to Brendan Dunn or

   were officers or directors of Holt entities, two of the members were executives of Rokk3r Fuel

   ExO, and Hvide was the CEO.

          70.    During this time period, it was proposed by Brendan that for compliance reasons,

   Nabyl Charania, Jeff Ransdell, and German Montoya could not be shareholders of Dunrok and

   thus, R3Ram, Ltd should be removed from the shareholder registry and the shares redistributed.

          71.    On December 10, R3RAM, Ltd. was removed from the shareholder list and shares

   in Dunrok were re-distributed as follows:

                     a. 1,777 shares (35.5% of the equity) issued to Bally Crystal Investments

                         Limited, Brendan Dunn’s holding company.

                     b. 90 shares (1.8% of the equity) issued to Acacia Tree Holdings Limited,

                         Kelly Nottage’s holding company.

                     c. 68 shares (1.4% of the equity) issued to Margaret Dunphy.

                     d. 68 shares (1.4% of the equity) issued to Gordon Dempsey.

                     e. 22 shares (0.4% of the equity) issued to Spyder Whitney, a holding

                         company of Brendan Dunn’s brother Whitney Dunn.




                                                 12
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 13 of 51



                     f. 1,224 shares (24.5% of the equity) issued to a new holding company, Digital

                         Asset Holdings, which based on information and belief, is owned or

                         controlled by Brendan Dunn.

                     g. 405 shares (8.1% of the equity) issued to DRK MGMT Limited, a new

                         holding company that Hvide was instructed by Brendan to open using Kelly

                         Nottage as his agent. This change represented a share reduction to Hvide of

                         10%, or 45 shares from his share ownership via R3RAM, Ltd. which owned

                         2,250 shares of which 20% (450 shares) were owned by Hvide.

                     h. 351 shares (7.0% of the equity) issued to Rokk3r Inc.

                     i. 45 shares (0.9% of the equity) issued to Rokk3r Fuel

                     j. 100 shares (2.0% of the equity) were sold to Holdun Opportunity Fund for

                         $1,000,000.00 ($10,000/share)

                     k. 50 shares (1.0% of the equity) were sold to Holdun Investments Inc. for

                         $500,000.00 ($10,000/share)

                     l. 4,200 shares were issued in Digital Asset Management, with an additional

                         800 shares in treasury for a total of 5,000 shares, giving the company a total

                         market value of $50,000,000.00.

          72.    As a result, Brendan Dunn, through two companies, Bally Crystal and Digital Asset

   Holdings, owned 60% of Dunrok and together with Whitney, Nottage, Dunphy, Dempsey, the

   Holdun Opportunity Fund, and Holdun Investments Inc. controlled a supermajority of the

   company.

          73.    In December 2018 Hvide, Marc Bonorino, and Daniel Casanas were moved to an

   office at 1395 Brickell Avenue.




                                                   13
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 14 of 51



           74.        On information and belief, this office was maintained by one of the Holdun Family

   Office entities.

           75.        At the beginning of December 2018, subscription agreements went out to Rokk3r

   Fuel, Holdun Opprtunity Fund, and Holdun Investments Inc.

           76.        Rokk3r Fuel subscribed for $1 million, Holdun Opportunity Fund subscribed for

   $1 million, and Holdun Investments Inc. subscribed for $500,000.

           77.        As head of compliance, Marc Bonorino was tasked with a compliance review of

   the equity investments in Dunrok.

           78.        In December 2018, Rokk3r Fuel ExO’s first capital investment into Dunrok, which

   had been wired from Rokk3r Fuel, ExO to Digital Asset Management’s account in The Bahamas,

   was rejected for compliance reasons and returned to Rokk3r.

           79.        At the same time, investments from Holdun Opportunity Fund Ltd and Holdun

   Investments Inc. for $1 million and $500,000 were approved and accepted. These investments

   validated the company valuation of $50 million, with a purchase price of $100/share. This

   established a value for Hvide’s shares in Dunrok of approximately $4 million.

           80.        By the end of December 2018, Hvide, Rokk3r, and his team had achieved its goals

   and had prepared Dunrok for a market launch:

                         a. As of December 12, 2018, the marketing plan developed by Hvide, Bomi

                             Song, and a Miami-based marketing agency was ready to launch in January

                             2019 with a press release, a public relations tour of Asia, website, and

                             marketing materials.

                         b. As of December 17, 2018, a software platform that had been developed by

                             Hvide, Rokk3r, and a third-party software development company was in the




                                                     14
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 15 of 51



                         final stages of beta testing and was ready for public release to markets in

                         Asia and Australia in January.

                     c. After months of negotiations and a trip to Los Angeles to meet with their

                         CEO, Marc Wade, Hvide signed a cross-marketing and cross-investment

                         agreement with a stock trading app company in California called White

                         Shark, which was projected to provide Dunrok with at least 100,000 clients.

                     d. Using standard industry metrics for digital banking valuations of

                         approximately $1,000/client this agreement together with Dunrok’s

                         readiness to launch, boosted the value of Dunrok to over $100 million.

                     e. Hvide and his team had also had lined up investors for a subsequent equity

                         raise at this $100 million level, which included Marc Wade and other third-

                         party investors.

          81.     Following the compliance rejection of Rokk3r’s investment, Hvide, Marc

   Bonorino, and Daniel Casanas mapped out potential paths forward and suggested continuing to

   operate Dunrok, buy out the shareholders of Rokk3r Inc. and Rokk3r Fuel ExO in order to regain

   full control over the software codebase, and launch the company to the public in February 2019.

          82.     On information and belief, including facts alleged below, Brendan Dunn, Maggie

   Dunphy, Stuart Dunn, and Gordon Dempsey met during the end of December and/or the beginning

   of January and decided to dissolve Dunrok, reconstitute the company under a new name, Holt

   Financial, and conspired to remove equity from persons and companies not affiliated with the

   Dunn family or Holt entities.

          83.     On January 11, 2019, after he had achieved majority control, Brendan pushed

   through a resolution to allow Digital Asset Management through a simple majority vote (Brendan)




                                                  15
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 16 of 51



   to wind up the company without the consent of any other shareholders or directors. Hvide was

   coerced by Brendan into signing this document in order to demonstrate his loyalty to the family

   and maintain his position and benefits.

           84.      This resolution would have passed whether Hvide signed it or not, insofar as it

   provided that “[a]t least three of the four shareholders are to sign this written consent for same to

   be valid.”

       D. Dunrok is Changed to Holt Financial, Ltd.; Hvide’s Status and Shares are
          Diminished.

           85.      In January 2019, Hvide was told by Daniel Casanas that the decision was made to:

                 a. Dissolve Dunrok and reconstitute it as “Holt Financial, Ltd.”

                 b. Diminish Hvide’s status and salary.

                 c. Remove Hvide as CEO, giving him the title of “Global Head of Strategy.”

                 d. Reduce Hvide’s shares from 8.1% to 4%.

                 e. Not pay Hvide his accrued, unpaid, and in arrears salary for the previous two

                    months.

           86.      Brendan Dunn assumed the title of CEO of Holt Financial, a position he holds to

   this day.

           87.      Hvide was not given any explanation or reasoning for the reduction in his position

   and benefits. Brendan refused to speak with Hvide directly about it and directed all questions to

   Daniel Casanas.

           88.      Hvide was informed that he should be grateful that he got to keep any equity at all

   and still had a job and health insurance because Brendan Dunn and the Holt companies decided to

   keep Hvide onboard as a shareholder and employee only out of the kindness of their hearts and the




                                                    16
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 17 of 51



   understanding that Hvide would develop the Holdun Real Estate Fund and other new opportunities

   for Brendan Dunn and the Holt entities.

          89.     By placing Hvide into a tenuous financial and personal position and threatening

   him with dismissal and termination of healthcare, Hvide was unable to contest these adverse

   actions and was forced to accept them.

          90.     At the time that it was decided to dissolve and reconstitute Dunrok as Holt

   Financial, Hvide’s 8.1% shares had a market value of $8,100,000.00.

          91.     Hvide’s demotion, equity cut, paycut, and unpaid travel expenses caused

   tremendous emotional distress, which, together with later actions by the Defendants would lead to

   Hvide’s alienation and eventual divorce from his spouse, and separation from his children.

          92.     Hvide also incurred substantial late fees, interest, and penalties from his mortgage

   lender and credit card companies. Eventually, Hvide would default on his mortgage with a

   foreclosure filing on his family’s home.

          93.     Thus, similar to how certain of the defendants made commitments to Hvide and

   claimed to be “partnering” with him to develop the RAM Digital Asset Fund, only to be cut off,

   these defendants made promises to Hvide and claimed to be partnering with him, to get him to

   fully develop Dunrok, only to constrain him financially and cut him out, once the lion’s share of

   the work had been performed.

      E. Hvide Continues to Work for Holt entities.

          94.     After the dissolution of Dunrok, and as Global Head of Strategy, Hvide continued

   to work out of the office at 1395 Brickell Ave and was given keys and a keycard to that office for

   his use whenever he was in Miami.




                                                   17
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 18 of 51



           95.     Just as when he was CEO of Holt Financial, now that he was Global Head of

   Strategy, Hvide continued to work for Holt Financial, Holdun Family Office, Holt Accelerator,

   and Holdun Real Estate Fund. Hvide was given e-mail addresses for Holt Accelerator, Holt

   Financial, and Holdun Family Office.

           96.     For example, on March 25, 2019, at a conference room in the Hampton Inn, two

   blocks from 1395 Brickell in Miami, Florida, various officers and directors of Holt entities held a

   “Holt Executive Meeting.”

           97.     The attendees included Brendan Dunn, Margaret Dunphy, Jan Arp, Marc Bonorino,

   Daniel Casanas, Carlos Ulloa, Gordon Dempsey, Michael Blank, and Hvide, and various other

   officers and directors of Holt entities.

           98.     The attendees discussed comprehensive plans for the integration and collaboration

   of all of the Holt companies, including Holdun Family Office, Holt Financial, and Holt

   Accelerator, Inc. During this meeting, it was decided that a conference call would take place with

   the attendees of this meeting every Friday morning thereafter to review the status and strategies of

   the Holt companies.

           99.     Meanwhile, in or about July 2019, Holdun Family Office incorporated a Florida

   LLC and opened an office in Miami. This was reported as an “expansion” of the various Holdun

   Family Office entities into Miami. This entity is a Registered Investment Advisor (RIA), offering

   wealth management services to U.S. Citizens. Employees of this company include Michael Blank,

   President and Guisseppe Mazzeo, CIO. Incidentally, this was also a business idea that Hvide

   proposed to Brendan Dunn back in the summer of 2018—another business opportunity that Hvide

   brought to Holt and in which he was not included or compensated for.




                                                   18
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 19 of 51



      F. Hvide’s Work For Holdun Real Estate Fund

          100.    After Dunrok was dissolved, when Hvide was informed of his reduction in status

   and revised role with Holt, Hvide was offered the opportunity to take over development of the

   Holdun Real Estate Fund.

          101.    Hvide had been working on the Holdun Real Estate Fund since the summer of 2018

   with Carlos Ulloa and James Caprio, who ran the Holdun Income Fund and were looking into the

   idea of a commercial real estate fund for Holdun.

          102.    Hvide was asked to assist on this project as he had previous experience launching

   and running a real estate fund. Brendan promised by teleconference that Hvide would receive

   equity participation in the fund.

          103.    Hvide had previously prepared a proposal for the fund, which was completed and

   delivered in August 2018.

          104.    Now, in the aftermath of Dunrok’s dissolution and Hvide’s reduction in salary and

   status, Hvide prepared and delivered the first draft of the offering memorandum for the Holdun

   Real Estate Fund.

          105.    Throughout February 2019, and whenever Hvide was in Miami, he continued to

   work with Carlos Ulloa, James Caprio, and Marc Bonorino in South Florida, mostly at the 1395

   Brickell office, to further develop the fund, assist with investor presentations and strategize the

   fundraising.

          106.    Hvide’s work included redrafting the prospectus using Cayman law, based on

   Hvide’s idea to move the fund’s domicile from The Bahamas to The Cayman Islands because The

   Cayman Islands offered an umbrella fund structure (segregated portfolio company, or “SPC”) that

   would be cost effective for opening additional funds in the future.




                                                   19
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 20 of 51



           107.     On February 27, 2019, Phil Stewart, Senior Vice President of Holdun Family Office

   (Cayman) Limited, asked Brendan Dunn for an update on the real estate fund. Brendan Dunn

   copied Hvide on his reply to Phil Stewart, that in reference to the Holdun Real Estate Fund, “Leif

   is the boss of this.”

           108.     During the months of March and April, 2019, Hvide continued to work with Ulloa

   and Caprio on the fund as well as Phil Stewart on capital raising efforts.

           109.     In early March, 2019, a law firm in Cayman was retained to formalize and

   incorporate the fund. They provided a detailed questionnaire to get started on this process and

   Hvide was tasked with completing it.

           110.     On March 14, 2019, Gordon Dempsey refused to pay Hvide’s expense report and

   Hvide was forced to go to Brendan Dunn to get this resolved.

           111.     On March 20, 2019, Hvide delivered the draft prospectus and completed the fund

   questionnaire.

           112.     After delivering the prospectus and questionnaire, Hvide was excluded from further

   development of the fund, and was given only vague explanations to the effect that he would be

   “taken care of,” on the understanding that he continued to work on various other projects for the

   Holt entities and family.

           113.     On March 27, 2019, Gordon Dempsey again refused to pay Hvide’s expense report

   and Hvide was forced to go to Brendan Dunn to get this resolved.

           114.     Furthermore, from February through May, Holt arbitrarily and without explanation

   refused to pay Hvide’s travel expenses of more than $4,000 during any calendar month. By May

   15, 2019, these accrued unpaid expenses totaled $4,470.28, which Hvide had to pay out of pocket,




                                                    20
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 21 of 51



   further exacerbating Hvide’s personal financial situation, marriage, as well as his physical and

   emotional health as described previously.

          115.     Holdun Real Estate Fund was opened in August 2019 and Hvide was not given

   participation or recognition in the fund despite Brendan Dunn’s prior representations.

          116.     Hvide’s exclusion from the Holdun Real Estate Fund is the second example where

   Hvide proceeded in good faith based on representations by Brendan Dunn and other defendants to

   develop a business opportunity for the Holt entities and family, who then constrained him

   financially, and cut him out of the deal once the lion’s share of the work had been performed.

      G. Hvide’s work on the Aborted Opportunity with Dacasa.

          117.     One of Hvide’s first assignments as Global Head of Strategy was to accompany

   Marc Bonorino and Daniel Casanas on a business development trip to Brazil in late January 2019,

   to explore opportunities for all Holt companies there. They attended business development

   meetings in Sao Paulo, Rio de Janeiro, and Vitoria. Marc Bonorino organized the trip and

   meetings. During this trip, opportunities were explored for Holdun Family Office, Holdun

   Opportunity Fund, Holt Income Fund, Holt Accelerator, and Holt Financial.

          118.     Hvide returned to Miami during January 29 to February 3, 2019, and worked from

   the office at 1395 Brickell Avenue in Miami. At this office, Hvide worked extensively on the

   Holdun Real Estate Fund as well as opportunities for Holdun in South America.

          119.     Brendan Dunn subsequently gave Hvide approval to return to Brazil during

   February 3 to 8, 2019, to explore the possibility of Holt Financial acquiring Dacasa Financeira—

   a micro-lender from Vitoria, Espirito Santo, Brazil, which needed a capital infusion and which

   offered Holt a beachhead into Brazil with close to 1 million active clients for Holt Financial’s

   digital bank.




                                                  21
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 22 of 51



           120.   This was an opportunity Hvide identified while visiting Vitoria, Espirito Santo,

   Brazil, and proposed to Brendan Dunn, who approved and directed Hvide to pursue it.

           121.   Other purposes of Hvide’s trip included to explore opening Holdun Family Office

   in Brazil to distribute the Holdun Opportunity Fund, Holdun Real Estate Fund, and Holdun Income

   Fund. Hvide was also instructed to explore the possibility of opening Holt Accelerator in Brazil as

   well.

           122.   Hvide formed relationships with Dacasa’s principals and orchestrated a deal to be

   executed. Hvide traveled from Miami to The Bahamas on March 5, 2019, to present the Dacasa

   opportunity to Brendan Dunn, Maggie Dunphy, and Stuart Dunn.

           123.   In this presentation, Hvide discussed the capital requirement of $48.6 million

   needed from Holt Financial, the fact that Dacasa needed to be rescued, and the potential size of

   the opportunity. According to the terms of the deal that Hvide negotiated, Holt Financial Limited

   would acquire 51% of Dacasa in exchange for a rescue package where Holt Financial would buy

   the shares for $1.00 and transfer approximately $50 million to Dacasa’s balance sheet in order to

   resolve Central Bank’s minimum capital requirements for lenders. Dacasa got into that situation

   as a result of mismanagement by the former CEO and was under a time crunch to resolve the

   financial crisis as well as other governance and control issues before the Central Bank of Brazil

   closed the operation.

           124.   During this meeting with Brendan, a memorandum of understanding (MOU)

   between Holt Financial Limited and Dacasa was drafted with full knowledge of the capital required

   to close a deal as well as the problems with Dacasa that would need to be resolved.

           125.   On March 6, 2019, Brendan signed the MOU with Dacasa, which they

   countersigned and returned to Holt on March 11, 2019.




                                                   22
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 23 of 51



          126.    On March 13, 2019, Dacasa outlined the next steps needed to close the deal, which

   were shared with Brendan Dunn, Marc Bonorino, Maggie Dunphy, and others. Brendan

   acknowledged these requirements and offered to help.

          127.    Hvide was to be in charge of the operation to convert Dacasa to a digital bank and

   was promised equity participation by Brendan Dunn.

          128.    Brendan Dunn arranged for an entity called Holt Advisory (Worldwide) Cayman

   Limited to hire Dan Kraft, a Brazilian-Canadian lawyer and his team to initiate a due diligence

   review of Dacasa.

          129.    Holt and Brendan Dunn were very enthusiastic about this deal and on March 30,

   2019, Brendan and Hvide were invited to come to Brazil to meet with the Dadalto family that

   owned Dacasa as well as a tour of the operations.

          130.    Hvide and Brendan Dunn traveled to Brazil on April 10, 2019, and spent two days

   in Vitoria Brazil—April 11 and 12, 2019—meeting with the family, touring Vitoria, touring

   Dacasa, and meeting with Dacasa management.

          131.    Shortly thereafter, Hvide was informed by Brendan Dunn that Holt Financial did

   not have the financial assets required to complete the transaction, so Hvide took the initiative to

   find alternative funding partners. This would have required that Holt entities and individuals take

   a minority stake.

          132.    At the end of April, the due diligence report on Dacasa came back highlighting the

   problems that Dacasa had with governance and capital requirements of Central Bank (the very

   same problems which made the deal available in the first place).




                                                   23
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 24 of 51



          133.    On information and belief, it was the fact that with the knowledge that Brendan

   Dunn and Holt family and entities would no longer take the lead controlling role in Dacasa, that

   Brendan Dunn lost interest in the deal and used the due diligence process as a way out.

          134.    A meeting with the CEO and lawyers of Dacasa was held on May 7, 2019, in Rio

   de Janeiro, attended by Hvide and Marc Bonorino, who were tasked with informing the CEO of

   Dacasa, Leo Dadalto, that Holt would not be proceeding with the deal as a result of the due

   diligence findings.

          135.    As a result of Brendan Dunn deciding not to move forward with the deal, Hvide

   lost face with Dacasa, and the advantageous business relationships he had developed in Vitoria,

   suffering reputational damage.

          136.    Hvide continued to work and try to salvage the deal. As of a June 3, 2019, report

   Hvide prepared, he had five different potential investors for the deal, as well as an opportunity to

   break up the company and sell the credit card piece to finance the acquisition, but Brendan Dunn

   was no longer interested in the deal and instructed Hvide to pursue other business opportunities.

          137.    Mr. Hvide’s personal life and health was severely impacted by his work for

   Brendan Dunn and the Holt companies during this time. Hvide’s wife could not forgive Hvide for

   Holt Financial demoting him as CEO, taking 60% of his shares in Dunrok, not paying for the

   expatriation trip to the Bahamas, and unpaid salary. Adding to this, constant travel, Hvide and his

   wife separated in March 2019. Mrs. Hvide eventually filed for divorce in November 2019. Hvide

   has lost custody of his children as a result has only visitation rights as of this time. These events

   have also negatively impacted Hvide’s physical and emotional health, leading to frequent panic

   attacks and autoimmune inflammatory disorders of the skin and scalp. Hvide visited with his

   family doctor during this time for help with these conditions.




                                                    24
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 25 of 51



          138.   When the Dacasa deal fell through, it was conveyed to Hvide through Daniel

   Casanas that if he did not put together another deal or opportunity quickly he would be fired and

   his family’s health insurance would be cancelled.

      H. Hvide’s work for Holt Accelerator and The Brazil Accelerator Project.

          139.   As previously mentioned, one of the Holt companies Hvide worked for from the

   early stages of his relationship with Brendan Dunn was Holt Accelerator.

          140.   On June 8, 2018, Brendan Dunn assigned Hvide to be Holt Accelerator’s

   representative and to be a speaker at a fintech and blockchain conference in Grand Bahama from

   June 21-22, 2018.

          141.   At the conference in Grand Bahama, Hvide met with the Minister of Grand

   Bahama, as well as numerous other investors and players in the fintech space, which he introduced

   and encouraged to apply to Holt Accelerator.

          142.   As of August 2018, the Holt Accelerator website showed Hvide as a member of the

   Holt Accelerator team.

          143.   Throughout 2018, Hvide played a key role in the development of Holt Accelerator

   and was instructed by Brendan Dunn and Jan Arp to:

              a. Assist in the development of the selection process and methodology for Holt

                 Accelerator prior to their first acceleration program in August 2018.

              b. Fly to Canada to participate in the first selection day event in August of 2018 as a

                 key advisor.

              c. Select finalists for the first round of portfolio companies for Holt Accelerator in

                 September 2018.




                                                  25
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 26 of 51



                  d. Meet in Miami with the Florida-based Holt Accelerator portfolio companies and

                     prospects in September, October, and November 2018.

                  e. Consult remotely for other Holt Accelerator portfolio companies and prospects.

                  f. Negotiate and agree to terms for Holt’s investment in these portfolio companies as

                     well as provide acceleration advisory services. These companies included

                     Fundseeder (a Boca Raton, Florida based company) and Consilium Crypto.

                  g. Participate in the Holt Fintech Show in Montreal in December 2018.

           144.      In 2019, as Hvide began working out of Florida on other opportunities for the Holt

   companies targeting South America, Hvide continued to work as an advisor for Holt Accelerator

   and to explore the idea for Holt Accelerator to open in South America.

           145.      Among other things, Hvide investigated office locations for Holt Accelerator

   Brazil; made presentations to potential partners and investors; and organized and attended

   meetings with Jan Arp with these advantageous business relationships that Hvide had developed.

           146.      At the beginning of May 2019, under the ultimatum Hvide received after the Dacasa

   deal fell through (find and develop a new opportunity for Holt or be terminated), Hvide proposed

   to move forward with Holt Accelerator Brazil as he had already done some groundwork on this

   line of business.

           147.      Brendan Dunn and the Holt entities agreed this was a good course of action, so long

   as Hvide could demonstrate there was quantifiable demand from investors and partners to support

   the project.

           148.      As with Hvide’s other efforts until this time, his work in Florida together with Marc

   Bonorino toward developing the accelerator in Brazil was done on behalf of the various Holt

   entities: Holt Accelerator, Holt Financial, and Holdun Family Office.




                                                      26
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 27 of 51



           149.    Building a Holt Accelerator franchise in Latin America involved a significant,

   months-long effort to build relationships with private and governmental investors.

           150.    On May 28, 2019, Hvide flew from Miami to Brazil with the blessing and requests

   of Jan Arp, Maggie Dunphy and Brendan Dunn to start working on securing letters of intent from

   investors, governments, funds, universities, and other corporate partners.

           151.    As of June 7, 2019, Hvide had proven enough interest to convince Jan Arp to

   schedule another visit to Brazil with Hvide during the week of June 23, 2019.

           152.    The week of June 23, 2019, Jan Arp and Hvide attended meetings in Belo Horizonte

   and Sao Paulo. These meetings included a meeting with Helder Fonseca of the law firm GVM

   Advogados to explore the structure and setup of a possible Holt accelerator in Brazil.

           153.    On June 28th, Hvide returned to the USA to continue work on the accelerator.

           154.    On July 3, 2019, Jan Arp e-mailed Hvide a draft presentation, presenting Hvide as

   the head of Holt Accelerator Brazil and the Global Head of Strategy for Holdun Family Office.

           155.    On July 8, 2019, Hvide was invited to go to Montreal to present at the upcoming

   board meeting of Holt Accelerator in Canada as well as selection day for the 2019 Accelerator

   teams. Hvide attended and participated in the selection event as an advisor as well as attending

   private dinner with Brendan Dunn, Maggie Dunphy, Jan Arp, and Stuart Dunn.

           156.    As part of Hvide’s trip, he spoke with representatives of Holt Accelerator, L.P., as

   well as the board of Holt Accelerator, Inc., to present the Brazil project, including the various

   letters of intent executed up to that point.

           157.    Holt Accelerator L.P. later paid legal bills to facilitate the Brazil Accelerator

   project. On information and belief, Holt Accelerator L.P. was intended to benefit from the Brazil

   Accelerator project.




                                                    27
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 28 of 51



          158.    Hvide is also aware of the involvement of an entity called Holt Accelerator GP Inc.

   On information and belief, Holt Accelerator GP Inc. is set up as an investment manager for Holt

   Accelerator, L.P., is owned or controlled by Brendan Dunn and Maggie Dunphy either individually

   or through various entities, and was also intended to benefit from the Brazil Accelerator project.

          159.    As a result of Hvide’s presentations to Holt Accelerator L.P. and Holt Accelerator,

   Inc., he received the Defendants’ blessing to proceed with the Brazil accelerator project (“Holt

   Accelerator Brazil”).

          160.    On July 26, 2019, Hvide on behalf of Holt Accelerator, Inc. and Bernardo Annoni

   on behalf of FUNDEP signed a letter of intent. FUNDEP is a foundation for the development of

   technology and companies in the State of Minas Gerais, Brazil, operating out of the Federal

   University of Minas Gerais in Belo Horizonte. In the LOI, FUNDEP agreed to support the

   development of Holt Accelerator Brazil as an investor through its investment arm, FUNDEPAR,

   as well as to provide introductions to other investors, and also to generally assist in the

   development of the accelerator, recruitment of companies for acceleration, and the forming of

   other partnerships necessary to develop the company. On July 26, 2019, Hvide met with Helder

   Fonseca to further develop the plan for Holt Accelerator Brazil.

          161.    On August 5, 2019, GVM Advogados delivered to Jan Arp as CEO of Holt

   Accelerator Canada and Hvide, designating him CEO of Brazil, their proposal for development of

   Holt Accelerator and Fund.

          162.    On August 14, 2019, while in Miami, Hvide participated in a conference call with

   Jan Arp regarding the progress and strategy for Holt Accelerator Brazil.




                                                   28
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 29 of 51



          163.    On August 21, 2019, Hvide returned to Brazil where he continued to have meetings

   with potential partners and investors including the government Development Bank of Minas

   Gerais (BDMG) among others.

          164.    On August 22, 2019, Hvide on behalf of Holt Accelerator, Inc. and Alessandro

   Dadalto on behalf of Invest Center Consultoria Ltda. signed a letter of intent similar in scope and

   intent to the LOI signed with FUNDEP. Hvide e-mailed a copy of this document, which showed

   Hvide signing on behalf of Holt Accelerator, Inc., to Brendan Dunn and Jan Arp. Brendan Dunn

   responded, “Awesome news!” Jan Arp responded, “Keep on rollin’ partner!! Well done Leif.”

          165.    On August 22 and 23, 2019, Hvide on behalf of Holt Accelerator, Inc. and

   CHRONUS Technologia e Automacao Ltda, signed a letter of intent of the same scope and intent

   as FUNDEP. Hvide e-mailed Brendan Dunn a copy of this agreement, which showed Hvide

   signing on behalf of Holt Accelerator, Inc., to which Brendan Dunn responded, “Keep it going!”

          166.    Chronus would go on to play a crucial role in the development of Holt Accelerator

   Brazil, assisting Hvide in developing advantageous business relationships with government and

   investors in Espirito Santo.

          167.    At this time, Hvide was given approval to proceed with the proposal from GVM

   Aand on August 26, 2019, Hvide held a conference call with GVM to discuss next steps to proceed.

          168.    On August 27, 2019, Brendan Dunn sent a message to Hvide and Jan Arp regarding

   fundraising for Holt Accelerator Brazil.

          169.    On September 5, 2019. Hvide met with Helder Fonseca of GVM to kick off the

   development of Holt Accelerator Brazil.




                                                   29
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 30 of 51



          170.     On September 5, 2019, GVM sent its first invoice. Brendan Dunn confirmed that

   this was for Holt Accelerator L.P.’s account so a revised invoice to Holt Accelerator L.P. was later

   sent on September 26, 2019.

          171.     On September 10, 2019, Hvide participated in a conference call with Maggie

   Dunphy and Jan Arp to discuss the launch requirements.

          172.     On September 11, 2019, Brendan Dunn sent an email introducing Hvide as

   Holdun’s “man on the ground in Brazil.”

          173.     On September 11, 2019, Jan Arp introduced Hvide as the person “heading our

   Brazilian operations” to Sandra Peloquin from the Canadian Development Bank in order for Hvide

   to connect Jan Arp with his relationship at BNDES (Brazilian Development Bank).

          174.     On September 12, 2019, Hvide had a kick-off meeting with GVM Advogados and

   executives from Hieron, a multi-billion fund manager based in Sao Paulo to pitch the Holt

   Accelerator Brazil fund and gauge Hieron’s interest in acting as a manger and fundraising agent

   for the fund.

          175.     On September 16, 2019, Maggie Dunphy asked Hvide to provide her with

   additional information on LOIs that had been signed as well as promising to come back from Holt

   Accelerator Canada’s lawyers with a response on which entity would be participating in Holt

   Accelerator Brazil.

          176.     On September 18, 2019, Hvide returned to Miami and continued working on Holt

   Accelerator Brazil with Marc Bonorino.

          177.     On September 19, 2019, Hieron delivered to Hvide and GVM its proposal for

   managing the fund for Holt Accelerator Brazil. This proposal was discussed between Hvide,

   Brendan Dunn, Maggie Dunphy, Jan Arp, and Marc Bonorino in Miami.




                                                   30
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 31 of 51



          178.    On September 23, 2019, Marc Bonorino confirmed to GVM that Holt Accelerator

   L.P. would be sending the wire transfer for GVM’s invoice.

          179.    In subsequent emails on September 23, 2019, between GVM, Maggie Dunphy,

   Marc Bonorino, Jan Arp, Brendan Dunn, and Hvide, Maggie Dunphy confirmed that she and Marc

   Bonorino would be together all week preparing documents requested by GVM to open Holt

   Accelerator Brazil.

          180.    On September 27, 2019, Jan Arp invited Hvide to assist in the preparation of the

   investor presentation for Holt Accelerator Canada’s fund.

          181.    During this time, Maggie Dunphy spent approximately one week in Miami with

   Marc Bonorino working on Holt Accelerator Brazil.

          182.    On October 16 and 17, 2019, Jan Arp from his Holt Accelerator e-mail address and

   Maggie Dunphy from her Holdun Family Office Canada e-mail address, and Hvide from his Holt

   Accelerator e-mail address, exchanged e-mails concerning the approval of payments to Hvide for

   “Expenses related to opening the company, the fund, work visas, and preparing the offering.”

          183.    On October 18, 2019, Hvide was in Brazil to meet with the Vice Governor of

   Espirito Santo, Jaqueline Moraes, her cabinet, as well as with Secretary of State for Development,

   Marcos Navarro, the Secretary of Investments and International Business, Gabriel Feitosa, the

   Preseident of FAPES (government fund for development of technology) Denio Arantes, the

   Director of FAPES, Elton Moura, the Chief Economist for Banestes (Espirito Santo’s government

   development bank), Eduarda La Rocque, the President of the Brazilian Institute of Executive

   Finance, Alessandro Dadalto, as well as Augusto Brunow from Chronus.

          184.    On October 23, 2019, Maggie Dunphy wired fees to GVM from Holt Accelerator

   L.P.




                                                  31
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 32 of 51



          185.    On October 24, Hvide had follow-up structuring and strategy meetings in Sao Paulo

   with Hieron and GVM.

          186.    In late October 2019, Hvide was scheduled to return to Miami in time for his son’s

   third birthday but was required to stay in Brazil to meet with the Vice-Governor of Espirito Santo

   to finalize an accord with the government which would cement its investment into Holt Accelerator

   Brazil. Missing his son’s birthday put a great deal of emotional strain on Hvide and led to further

   alienation from his children and spouse. Hvide’s spouse filed for divorce two weeks later on

   November 12, 2019.

          187.    On October 30, 2019, Hvide and GVM met with the President and team of the

   Development Bank of Minas Gerais to cement their strategic and financial support for Holt

   Accelerator.

          188.    On November 1, 2019, Marc Bonorino on behalf of Holt Financial and Hvide on

   behalf of Holt Accelerator signed a letter of intent with the governor of Espirito Santo. Parties to

   this accord included the Secretary of State, Alvaro Duboc, Director of Innovation, Elton Moura,

   Secretary of Investment, Gabriel Feitosa, Special Director Carlos Santos, Special Director of

   Relations, Odmar Nascimento, Augusto Brunow, Alessandro Dadalto, and others. This accord

   committed the Government of Espirito Santo to support and invest in the launch of the accelerator

   and fund.

          189.    On November 6, Hvide held follow-up presentations with the development bank,

   sovereign wealth fund, and other government agencies in Espirito Santo to bring in additional

   financial commitments.

          190.    On November 8, 2019, Hvide on behalf of Holt Accelerator Inc. with the approval

   of Brendan Dunn secured the services of Hieron to provide the fund administration and fundraising




                                                   32
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 33 of 51



   services for the Brazil Accelerator Equity Investment Fund’s structuring, implementation,

   management and distribution of shares.

          191.    On November 14, 2019, Hvide had another follow-up meeting with the government

   of Espirito Santo and FAPES. During this meeting, they gave Hvide verbal commitments that they

   would match two-to-one every dollar invested by Holt entities into the Holt Brazil Accelerator.

   That same day, Hvide met with the President of Investor Partners, Alessandro Dadalto, who

   committed to raise R$10 million (approximately USD $2mm) for the Accelerator.

          192.    Hvide conveyed this information to Brendan Dunn on November 14, 2019,

   confirming that Brendan would need to raise at least R$5 million (USD $1.2m) from Holt. Brendan

   replied that this “[w]on’t be a problem.”

          193.    On November 18, 2019, Hvide met with Pedro Vaa, the head of development for

   the Government of Minas Gerais to secure additional support in the region.

          194.    Hvide returned to Miami on November 24, 2019, and worked with Marc Bonorino

   and others on the ownership structure of Holt Accelerator Brazil over the following weeks.

          195.    On November 21, 2019, Jan Arp e-mailed Hvide a presentation representing Hvide

   as part of the Holt Accelerator Team, with the designation, “Head, International.”

      I. Hvide is forced to release his shares in Holt Financial, but secures promises from
         Brendan Dunn.

          196.    On October 2, 2019, after Hvide had secured most of the letters of intent for the

   Holt Accelerator Brazil, Daniel Casanas told Hvide he needed to sign a deed of release of his

   shares in Holt Financial, Ltd., in exchange for the issuance of 1,000 Shares in Holt Digital Finance

   Ltd. and 1,000 Shares in Holt Marketplace Ltd., which are subsidiary companies of Holt Financial,

   Ltd.




                                                   33
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 34 of 51



          197.    On October 11, 2019, Daniel Casanas asked Hvide again to sign the deed of release

   and provide it to Kelly Nottage as “we need to close the round and investors are asking for their

   shares.” Hvide asked Daniel Casanas why he was being forced to give up his shares. Daniel

   Casanas directed Hvide to discuss this with Brendan Dunn.

          198.    At the time, Hvide’s 4% stake in Holt Financial was worth $4,000,000.00 as

   evidenced by third party investments into Holt Financial at 1.0% for $1,000,000.00.

          199.    At this time, the shares in the subsidiary companies had no known value.

          200.    No reason was given for this demand to sign the deed of release. But Hvide was

   advised by Daniel Casanas that if he did not sign the release he would lose his job and Brendan

   Dunn would get the shares somehow anyway.

          201.    Just like when he was ousted as CEO of Dunrok, and cut off from Holdun Real

   Estate Fund, without any real explanation given, this was another dictate handed down from

   Brendan Dunn, and Hvide was expected to accept it.

          202.    But Hvide had put in such tremendous work into the Brazil Accelerator project, that

   he was not going to simply accept this.

          203.    On October 20, 2019, Kelly Nottage wrote to Hvide asking to schedule a call to

   discuss the deed of release. This call took place between Hvide and Nottage, during which Hvide

   asked Nottage why he was being forced to give up his shares. Nottage directed Hvide to discuss

   this question with Brendan Dunn, as Nottage was only authorized to discuss the legal terms of the

   deed of release.

          204.    On November 20, 2019, Hvide had a phone call with Brendan Dunn.

          205.    On this phone call, Hvide asked Brendan Dunn, and Brendan Dunn agreed, that in

   exchange for Hvide signing the deed of release, Brendan Dunn would (1) commit to open the fund




                                                  34
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 35 of 51



   and accelerator in Brazil; and (2) continue paying Hvide’s salary, health insurance, and travel

   expenses.

          206.    Hvide confirmed this agreement in a contemporaneous e-mail to Brendan Dunn.

          207.    Brendan Dunn did not say on whose behalf he was making this commitment. He

   did not need to. He is the CEO of both Holt Financial, Ltd. and Holdun Family Office, a Founder

   and Managing Partner of Holt Accelerator, and an officer or director of Holt Accelerator, L.P. He

   is the great-grandson of Sir Herbert Holt and a member of the charmed circle of Holt descendants

   who control their business empire. His agreement with Hvide was his own personal agreement,

   which was the same as a commitment on behalf of the companies he ran or helped control, and on

   whose behalf Hvide labored.

          208.    The next day, on November 21, 2019, an attorney from GVM Advogados e-mailed

   Maggie Dunphy, Marc Bonorino, and Hvide a presentation of the suggested corporate structure of

   Holt Accelerator Brazil, and Holt Investment Fund Brazil—a fund contemplated to be set up to be

   part of the Brazil Accelerator deal.

          209.    It was Hvide’s understanding that under Brazilian law, all managers and directors

   of Brazilian investment funds must be residents of Brazil. As Hvide was applying for permanent

   residency as part of the accelerator set-up process and as Marc Bonorino is a Brazilian citizen, it

   was determined that they would be the designated managers and directors of the fund and managers

   of the Accelerator.

          210.    On November 26, 2019, there was a Holt Accelerator Board call, which included

   Hvide, Jan Arp, Margaret Dunphy, Brenan Dunn, and others. Hvide attended this call from Miami,

   where he presented the latest developments and success of Holt Accelerator Brazil.




                                                   35
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 36 of 51



          211.    On November 27, 2019, Maggie Dunphy e-mailed Hvide from her holdun.com e-

   mail address, as CFO of Holdun Family Office Canada, Inc., giving him instructions related to his

   budget for work on the Brazil Accelerator project.

          212.    On December 6, 2019, Hvide sent an e-mail to Marc Bonorino, Jan Arp, Brendan

   Dunn, and Margaret Dunphy, with a slightly revised presentation of the structure of the Brazil

   Accelerator and fund.

          213.    Later that day, Hvide and Marc Bonorino, operating from Miami, had a phone call

   with Maggie Dunphy, Jan Arp, and Brendan Dunn. On that call, all parties agreed to the corporate

   and economic deal structure for Holt Accelerator Brazil as presented in Hvide’s e-mail.

          214.    Holt Accelerator Brazil was targeted to be R$200 million in size. Gross expected

   returns for the fund according to Jan Arp’s own calculations were 2.62 times the investment, or

   R$524 million. The performance fee on this return is 20%, equal to R$104 million. 25% of that,

   equal to R$31 million (USD$6 million) was expected to flow to Hvide. Also, throughout the life

   of the fund, Hvide was expected to earn a salary as manager of the fund equal to $198,000 yearly

   or at least $1,980,000.00 over the ten-year life of the fund.

          215.    Five days later, on December 11, 2019, Brendan Dunn emailed Hvide from his e-

   mail address as CEO of Holdun Family Office (Bahamas) Limited, asking (in regards to the deed

   of release) “are we ready to sign this”?

          216.    Hvide subsequently transmitted the signed deed of release to Brendan Dunn. In the

   transmittal e-mail, Hvide stated the terms of the agreement:

          1. I have your commitment and support to open the fund and accelerator in Brasil
          in line with the structure agreed to last week. 2. My position in Brasil, which
          includes maintaining my salary, health insurance, and paying travel expenses will
          continue until such time as the organization here is self-supporting. Noting that all
          monies advanced to startup the operation here need to be put into a loan agreement
          for repayment.”



                                                    36
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 37 of 51




          217.    Hvide never received any confirmation or evidence of receiving the 1,000 Shares

   in Holt Digital Finance Ltd. and 1,000 Shares in Holt Marketplace Ltd. referenced in the deed of

   release.

          218.    On December 10, 2019, Hvide and Chronus led follow-up meetings with Eduarda

   La Rocque, Chief Economist for the State Bank of Espirito Santo, Victo Murad, General Manager

   of Innovation and Technology for the Government of Espirito Santo, Elton Moura, the Director of

   Innovation for the Espirito Santo Fund for Research and Innovation.

          219.    On December 10, 2019, Hvide signed an accord with the aforementioned

   government funds and banks of Espirito Santo, Brazil to bring Holt Accelerator to Espirito Santo,

   which included government investment matching into the Holt Accelerator.

          220.    On December 13, 2019, Hvide provided to Brendan Dunn the deck he requested in

   English for Holt Accelerator Brazil.

          221.    On December 20, 2019, Hvide returned to Miami to spend the holidays with his

   parents and children. This visitation with Hvide’s children required weeks of negotiations with

   Mrs. Hvide’s lawyers at a cost of thousands of dollars and a great deal of emotional stress to Hvide.

          222.    During this time in Miami, as during all of his time in Miami, Hvide continued to

   work on the Brazil Accelerator and other matters for the Holt entities and Brendan Dunn.

          223.    On January 16, 2020, Donovan Braynen, head of IT for Holdun Family Office

   (Bahamas) Limited, e-mailed Hvide with instructions on the use of a central database.

          224.    Throughout this time, there was a weekly Zoom call of Holt Accelerator executives

   to provide updates on the status of the project.




                                                      37
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 38 of 51



          225.    On January 18, 2020, Jan Arp, as managing partner of Holt Accelerator, sent Hvide

   an e-mail bearing the subject line, “Holt Accelerator Salary,” telling Hvide “we are taking over

   your compensation” and asking him to call him to discuss.

          226.    On January 19, 2020, Jan Arp, from his Holt Accelerator e-mail address, invited

   Hvide and Maggie Dunphy to a meeting to discuss Hvide’s “Accelerator Invoices.”

          227.    On January 3, 2020, Holt Accelerator, L.P. registered to do business in Brazil.

          228.    On January 24, 2020, Jan Arp e-mailed Hvide a draft offering memorandum for

   Holt Accelerator Canada Fund, listing Hvide as a member of the Holt Accelerator Team, with the

   title, “International Development.”

          229.    In early February 2020, Marc Bonorino flew down to Brazil to help Hvide prepare

   for the “roadshow” for the Brazil Accelerator. The “roadshow,” which was due to start in mid-

   March 2020, refers to the scheduled process of meeting with the various investors and stakeholders

   to formalize and finalize their investments into the Accelerator or fund to enable them to be

   formally set up.

          230.    On February 5, 2020, Brendan Dunn, as CEO of Holdun Family Office, e-mailed

   Hvide, instructing him to call Donovan Braynen (head of IT for Holdun Family Office, Bahamas),

   because he “needs to review your laptop and install necessary software to ensure your computer

   meets our policies for all employees.”

          231.    On February 7, 2020, Jan Arp asked Hvide to edit language for the “commentary

   for the Q4 Opportunity Fund.” Hvide was asked to input commentary on the development of Holt

   Accelerator Brazil. For this reason, Hvide believes the Opportunity Fund was financially

   supporting some or all of the Holt entities involved in the Holt Brazil Accelerator.




                                                   38
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 39 of 51



      J. The Defendants Unceremoniously Cut Hvide off for the last time, with No
         Explanation Given.

          232.    In the last week of February 2020, Hvide’s access to his e-mail accounts was

   unceremoniously shut off.

          233.    At this point in time, the Brazil project was nearly ready to be finalized. The

   roadshow was scheduled for mid-March, GVM Advogados had all the paperwork ready to form

   the necessary entities per the agreed-upon structure, and meetings were scheduled with GVM and

   Hieron to finalize the offering documents.

          234.    Hvide tried contacting GVM, but was told they were not allowed to speak with him

   about the Brazil accelerator project anymore.

          235.    On March 30, 2020, Hvide received his last paycheck.

          236.    In May 2020, Leif found out his health insurance was cancelled. None of the

   defendants gave him advanced notice of the cancellation, nor the opportunity for alternative

   insurance, nor the continuation of insurance coverage through COBRA.

                               COUNT 1—BREACH OF CONTRACT

   (Against Brendan Dunn, Holt Financial, Ltd., Holt Accelerator, Inc., Holt Accelerator, L.P., and
                                     Holdun Family Office)

          237.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          238.    Hvide entered into a contract with Brendan Dunn, acting on behalf of himself, Holt

   Financial, Ltd., Holt Accelerator, Inc., and Holdun Family Office.

          239.    Brendan Dunn, in his aforementioned capacities, committed to support and open

   the fund and accelerator in Brazil, and to protect and maintain Hvide’s position in the organization,

   inclusive of his salary, American health insurance, and travel expenses to Brazil until the Brazilian

   operation became self-supporting.




                                                    39
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 40 of 51



          240.      In exchange, Hvide signed the deed of release, releasing his Class A shares in Holt

   Financial Ltd.

          241.      Subsequently, on a December 6, 2019, conference call attended by Hvide and Marc

   Bonorino from Miami, representatives of Holt Accelerator, Holdun Family Office, and Holt

   Financial, Ltd. agreed to the specifics of the Brazil accelerator and fund, as outlined in writing by

   GVM Advogados and as modified in a subsequent writing by Hvide.

          242.      Hvide subsequently confirmed this agreement in writing to Brendan Dunn in the

   same e-mail transmitting the deed of release, specifically noting the corporate structure agreed to

   on the December 6, 2019, call.

          243.      Hvide substantially performed the agreement, transmitting the deed of release and

   organizing and preparing the accelerator and fund, such that it was on the precipice of being

   consummated.

          244.      Brendan Dunn, Holt Financial, Ltd., Holt Accelerator, Inc., Holt Accelerator, L.P.,

   and Holdun Family Office, breached the agreement with Hvide.

          245.      In the week of February 17, 2020, Hvide was unceremoniously terminated without

   cause or reason: his e-mail accounts shut off and his access to the companies and personnel

   denied—with his salary and health insurance later to be stopped. He is cut out of the deal.

          246.      As a result, Hvide was damaged in an amount greater than $8 million.

          247.      Although he received a salary through the end of March 2020, he has been cut out

   of the organization, including being deprived of his future share and stake in the future Brazilian

   operation as expressly contemplated and agreed to.

          248.      Alternatively, Hvide was deprived of his Class A Shares in Holt Financial, Ltd.

   without receiving the promised-for consideration in exchange.




                                                    40
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 41 of 51



          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.

                                 COUNT 2—UNJUST ENRICHMENT

   (Against Brendan Dunn, Holt Financial, Ltd., Holt Accelerator, Inc., Holt Accelerator, L.P., and
                                     Holdun Family Office)

          249.      Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          250.      Through months of effort, constant travels from Florida to Brazil, Canada, and The

   Bahamas, as well as the forging of substantial relationships with private and governmental actors

   in Florida and Brazil, securing legal and other professional support, and setting up the Brazil

   accelerator and fund transaction up to the precipice of completion, Hvide has conferred a benefit

   on Brendan Dunn, Holt Financial, Ltd., Holt Accelerator, Inc., Holt Accelerator, L.P., and Holdun

   Family Office.

          251.      Those defendants have voluntarily accepted and retained the benefit conferred.

          252.      The circumstances are such that it would be inequitable for the defendants to retain

   the benefit without making compensation to Hvide therefor.

          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.

                             COUNT 3—FRAUDULENT INDUCEMENT

   (Against Brendan Dunn, Margaret Dunphy, Jan Arp, Holt Financial, Ltd., Holt Accelerator, Inc.,
                       Holt Accelerator, L.P., and Holdun Family Office)

          253.      Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.




                                                     41
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 42 of 51



          254.    Brendan Dunn, Margaret Dunphy, Jan Arp, Holt Financial, Ltd., Holt Accelerator,

   Inc., Holt Accelerator, L.P., and Holdun Family Office made false statements to Hvide concerning

   material facts; i.e., that they had the present intention to fund and support the Brazil accelerator

   and fund, as well as Mr. Hvide’s salary and position in the organization.

          255.    These defendants also falsely agreed to the corporate and economic structure of the

   Brazil accelerator and fund as outlined in GVM’s and Hvide’s written correspondence.

          256.    In fact, Brendan Dunn, Holt Financial, Ltd., Holt Accelerator, Inc., Holt

   Accelerator, L.P., and Holdun Family Office knew these representations to be false. At the time of

   making them in December 2019 while Hvide was operating out of Florida, these defendants knew

   and had the intention of inducing Hvide to bring the accelerator and fund right up to the finish line,

   only to cut him off, with the intention of enriching the Holt entities and themselves.

          257.    Hvide reasonably and justifiably relied on these defendants’ false statements, to his

   detriment.

          258.    In the week of February 17, 2020, Hvide was unceremoniously terminated without

   cause or reason: his e-mail accounts shut off and his access to the companies and personnel

   denied—with his salary and health insurance to be stopped.

          259.    As a result, Hvide was damaged in an amount greater than $8 million.

          260.    Although he received a salary through the end of March 2020, he has been cut out

   of the organization, deprived of his future share and stake in the organization as expressly

   contemplated and agreed to.

          261.    Alternatively, Hvide was deprived of his Class A Shares in Holt Financial, Ltd.

   without receiving the promised-for consideration in exchange.




                                                    42
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 43 of 51



          262.    As a direct and proximate result of these defendants’ fraudulent inducement, Hvide

   has also suffered great emotional pain and suffering, and reputational damage.

          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.

                         COUNT 4—CIVIL CONSPIRACY TO DEFRAUD

   (Against Brendan Dunn, Margaret Dunphy, Jan Arp, Holt Financial, Ltd., Holt Accelerator, Inc.,
                       Holt Accelerator, L.P., and Holdun Family Office)

          263.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          264.    Brendan Dunn, Margaret Dunphy, Jan Arp, Holt Financial, Ltd., Holt Accelerator,

   Inc., Holt Accelerator, L.P., and Holdun Family Office acted in concert and had an agreement

   among one another to defraud Hvide as described above.

          265.    They did so through the fraudulent misrepresentations described above.

          266.    As a result, Hvide was damaged in an amount greater than $8 million.

          267.    Although he received a salary through the end of March 2020, he has been cut out

   of the organization, deprived of his future share and stake in the organization as expressly

   contemplated and agreed to.

          268.    Alternatively, Hvide was deprived of his Class A Shares in Holt Financial, Ltd.

   without receiving the promised-for consideration in exchange.

          269.    As a direct and proximate result of these defendants’ conspiracy to defraud, Hvide

   has also suffered great emotional pain and suffering, and reputational damage.

          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.



                                                    43
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 44 of 51



                           COUNT 5—TORTIOUS CIVIL CONSPIRACY

     (Against Brendan Dunn, Margaret Dunphy, Jan Arp, Gordon Dempsey, Holt Financial, Ltd.,
              Holt Accelerator, Inc., Holt Accelerator, L.P., and Holdun Family Office)

          270.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          271.    Brendan Dunn, Margaret Dunphy, Jan Arp, Holt Financial, Ltd., Holt Accelerator,

   Inc., Holt Accelerator, L.P., and Holdun Family Office, acting in unison, exercised a peculiar

   power of coercion over Hvide by virtue of their combination, that any one of them individually

   would not possess.

          272.    In combination, these defendants ingratiated Hvide, enveloping him into the family

   of Holt entities, making him feel like he was “part of the family.”

          273.    He was made to work for all of the Holt entity defendants, made to understand that

   his efforts were not only on behalf of his ostensible employer (first Holt Financial, Ltd, then Holt

   Accelerator), but on behalf of the larger Holt empire and family.

          274.    Throughout his relationship with Brendan Dunn and the rest of these defendants,

   they would exercise control and dominion over his life in dramatic and significant ways.

          275.    They sent Hvide to Brazil, to upend his life by constant travel to pursue projects on

   behalf of the Holt empire and family, learning a new language and straining his family life.

          276.    Hvide toiled for months to forge relationships with government and private actors,

   at great personal reputational risk.

          277.    Throughout his relationship with Brendan Dunn and the rest of these defendants,

   they would hand down unexplained dictates that would greatly, negatively impact Hvide.

          278.    These included the initial, unexplained decision to remove him as CEO of Dunrok,

   and re-install him in a different position with less salary, shares, and status, while installing none

   other than Brendan Dunn as CEO.



                                                    44
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 45 of 51



            279.    And these included the unexplained demand that Hvide release his shares in Holt

   Financial.

            280.    These finally culminated in Hvide’s unexplained, unceremonious termination,

   without communication, cause, or explanation.

            281.    The only plausible explanation, given the defendants’ past behavior, the almost-

   consummated state of the deal, and the circumstances of Hvide’s termination, is that they simply

   decided they had no more use for Hvide. He had done all of the work, and could now be cut off

   and cut out, with all of the benefits of his labor and the transaction going to the defendants, and

   none to Hvide.

            282.    Thus acting in concert and upon Hvide, by so exercising a peculiar power of

   coercion over him to his detriment, the defendants have committed an actionable, independent

   wrong.

            283.    As a result, Hvide was damaged in an amount greater than $8 million.

            284.    Although he received a salary through the end of March 2020, he has been cut out

   of the organization, deprived of his future share and stake in the organization as expressly

   contemplated and agreed to.

            285.    Alternatively, Hvide was deprived of his Class A Shares in Holt Financial, Ltd.

   without receiving the promised-for consideration in exchange.

            286.    As a direct and proximate result of these defendants’ tortious civil conspiracy,

   Hvide has also suffered great emotional pain and suffering, and reputational damage.

            WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.




                                                    45
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 46 of 51



           COUNT 6—INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                            (Against all Defendants)

          287.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          288.    In exercising a peculiar power of coercion over Hvide by virtue of their

   combination, including repeatedly having him create and work up to near-completion various

   enterprises, under promises of shares, equity, or other participation, as well as threats and

   economic pressure, only to cut him off, all the while causing him to uproot his life and

   circumstances, Defendants’ conduct was intentional or reckless, in that they knew or should have

   known that emotional distress would likely result.

          289.    The Defendants in fact knew severe emotional distress would and indeed did result

   from their actions, insofar as Hvide informed them or they were otherwise aware of his personal,

   family, and financial problems caused by their actions, but nevertheless continued their conduct.

          290.    Defendants’ conduct was outrageous; that is, as to go beyond all bounds of decency,

   and to be regarded as odious and utterly intolerable in a civilized community.

          291.    Defendants’ conduct caused Hvide severe emotional distress.

          292.    As a direct and proximate result, Hvide has suffered damages in excess of the

   Court’s jurisdictional amount, including damages caused by great emotional pain and suffering,

   and reputational damage.

          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages,

   costs, and prejudgment interest against the defendants named in this count, and for any such other

   and further relief that this Court deems just and proper.

                            COUNT 7—TORTIOUS INTERFERENCE
              (Alternative Count against Brendan Dunn, Margaret Dunphy, and Jan Arp)

          293.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.




                                                    46
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 47 of 51



          294.    Hvide had contractual and business relationships with the Holt-Dunn family for

   nearly two years, where he lived and worked in Miami, from the start of Digital Asset Management

   in Wynwood, to the office in Brickell, under the terms of which he had legal rights, namely that

   he was going to be a partner in the Brazil accelerator and fund, under terms and conditions agreed

   to on the December 6, 2019, phone call that Marc Bonorino and Hvide attended from Miami and

   as confirmed in contemporaneous writings.

          295.    Hvide also had contractual and business relationships with Holt Financial, Holt

   Accelerator, Holt Accelerator, L.P., and Holdun Family Office, in that he worked on all of their

   behalf, for which Brendan Dunn, acting in various capacities, promised Hvide’s salary and

   position, and the funding and support for the Brazil accelerator and fund.

          296.    Hvide also had business relationships with many private and governmental parties,

   with whom Hvide executed letters of intent and other agreements.

          297.    Though Hvide executed most of these LOIs on behalf of Holt Accelerator, these

   agreements and relationships were directly to Hvide’s benefit, insofar as they were being secured

   to invest in and fund the deal of which he was to be a partner with Holt Accelerator.

          298.    Brendan Dunn, Margaret Dunphy, and Jan Arp intentionally interfered with

   Hvide’s relationships, without justification, by inducing Holt Financial, Holt Accelerator, Holt

   Accelerator, L.P., and Holdun Family Office to terminate Hvide from their employ and by

   inducing Holt Accelerator to cut Hvide off from and out of the Brazil accelerator deal.

          299.    Brendan Dunn, Margaret Dunphy, and Jan Arp did so with ulterior purposes,

   namely their own personal enrichment or to secure their own positions by obeying Brendan Dunn’s

   dictates, without an honest belief that their actions would benefit the entities for which they

   worked.




                                                   47
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 48 of 51



          300.    Their conduct was in fact not in the best interests of the entities for which they

   worked.

          301.    As a result, Hvide was damaged in an amount greater than $8 million, including

   emotional pain and suffering, and reputational damage.

          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.

                              COUNT 8—TORTIOUS INTERFERENCE

               (Alternative count against Holt Financial, Ltd. and Holdun Family Office)

          302.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          303.    Hvide had a contractual and business relationship with Holt Accelerator, under the

   terms of which he had legal rights, namely that he was going to partner in the Brazil accelerator

   and fund, under terms and conditions agreed to on the December 6, 2019, phone call and as

   confirmed in contemporaneous writings.

          304.    Hvide also had advantageous business relationships with many private and

   governmental parties, with whom Hvide executed letters of intent and other agreements.

          305.    Though Hvide executed most of these LOIs on behalf of Holt Accelerator, these

   agreements and relationships were directly to Hvide’s benefit, insofar as they were being secured

   to invest in and fund the deal of which he was to be a partner with Holt Accelerator.

          306.    Holt Financial, Ltd. and Holdun Family Office intentionally interfered with Hvide’s

   relationship with Holt Accelerator, without justification, by inducing Holt Accelerator to terminate

   Hvide from their employ and by inducing Holt Accelerator to cut Hvide off from and out of the

   Brazil accelerator deal.




                                                    48
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 49 of 51



          307.    As a result, Hvide was damaged in an amount greater than $8 million, including

   emotional pain and suffering, and reputational damage.

          WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment for damages

   in an amount greater than $8 million, costs, and prejudgment interest against the defendants named

   in this count, and for any such other and further relief that this Court deems just and proper.

                               COUNT 9—DECLARATORY RELIEF
                                    (Against all Defendants)

          308.    Hvide incorporates paragraphs 1 through 236 as if fully set forth herein.

          309.    Hvide is in doubt as to his rights and status under his agreement with Brendan

   Dunn, in which Hvide signed a deed of release, releasing his Class A shares in Holt Financial Ltd.,

   and in which Dunn committed to support and open the fund and accelerator in Brazil, and to protect

   and maintain Hvide’s position in Brazil, inclusive of his salary, health insurance, and travel

   expenses until the Brazil fund and accelerator became self-supporting.

          310.    Subsequently, on a December 6, 2019, telephone conference, representatives of

   Holt Accelerator, Holdun Family Office, and Holt Financial, Ltd., and Holt Accelerator L.P.,

   agreed to the specifics of the Brazil accelerator and fund, as outlined in writing by GVM

   Advogados and as modified in a subsequent writing by Hvide.

          311.    Hvide subsequently confirmed this agreement in writing to Brendan Dunn in the

   same e-mail transmitting the deed of release, specifically noting the corporate structure agreed to

   on the December 6, 2019, call.

          312.    Several uncertainties arise from this agreement, including the capacities in which

   Brendan Dunn made this agreement, the fact that Hvide never received any confirmation of

   receiving the 2000 shares contemplated in the deed of release, and the fact that Hvide was

   ultimately cut off from and out of the Brazil accelerator deal, thereby putting into question whether



                                                    49
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 50 of 51



   the agreement fails for lack of consideration and Hvide should be compensated for the then-present

   value of the shares of Holt Financial, Ltd. that he ostensibly released.

          313.     Hvide is entitled to a declaration as to his rights and status under this agreement,

   and to have these doubts removed, including a declaration:

          A. Of the capacities in which Brendan Dunn made this agreement.

          B. Whether Hvide is entitled to receive back or be compensated for the value of his Holt

              Financial shares by virtue of the fact that he was cut out of the Brazil Accelerator deal

              in consideration for which he gave up the shares.

          C. Whether Hvide is entitled to receive back or be compensated for the value of his Holt

              Financial shares by virtue of the fact that he was cut out of the Brazil Accelerator deal

              in consideration for which he gave up the shares.

          D. Whether Hvide is entitled to receive or be compensated for the value of the 2000 shares

              contemplated in the deed of release.

          E. Whether Dunn or any of the other defendants on whose behalf he may have made the

              agreement is required to consummate the Brazil accelerator deal as agreed to on the

              March December 6, 2019, phone call or to compensate Hvide for the value of this lost

              opportunity.

          314.    There is a bona fide, actual, present practical need for the declaration.

          315.    The declaration deals with a present, ascertained or ascertainable state of facts or

   present controversy as to a state of facts.

          316.    Some immunity, power, privilege or right of Hvide’s is dependent upon the facts

   or the law applicable to the facts.




                                                     50
Case 1:20-cv-22266-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 51 of 51



           317.    The Defendants have, or reasonably may have an actual, present, adverse and

   antagonistic interest in the subject matter, either in fact or law.

           318.    The relief sought is not merely the giving of legal advice by the courts or the answer

   to questions propounded from curiosity.

           WHEREFORE, Plaintiff, Leif-Erik Hvide, demands the entry of a judgment declaring the

   rights and status of Hvide and the defendants named in this count, and for any such other and

   further relief that this Court deems just and proper.

                  RESERVATION OF RIGHT TO PLEAD PUNITIVE DAMAGES

           Hvide hereby reserves the right to amend or seek leave to amend this complaint to add

   claims for punitive damages.

                                      JURY TRIAL DEMANDED

           Hvide demands a jury trial on all matters so triable.


                                                          WEISS SEROTA HELFMAN
                                                          COLE & BIERMAN, P.L.
                                                          Counsel for Plaintiff
                                                          2525 PONCE DE LEON BOULEVARD
                                                          SUITE 700
                                                          CORAL GABLES, FLORIDA 33134
                                                          PHONE NO. (305) 854-0800
                                                          FACSIMILE NO. (305) 854-2323

                                                          By: /s/ Alan K. Fertel
                                                          Alan K. Fertel
                                                          Florida Bar No. 435066
                                                          Primary e-mail address: afertel@wsh-law.com
                                                          Secondary e-mail address: isevilla@wsh-law.com
                                                          Richard B. Rosengarten
                                                          Florida Bar No.0106169
                                                          Primary e-mail address: rrosengarten@wsh-
                                                          law.com
                                                          Secondary e-mail address: szavala@wsh-law.com



                                                     51
